Citation Nr: 0519365	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-02 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an effective date prior to September 11, 1998, 
for the grant of entitlement to service connection for 
schizophrenia, paranoid type, to include the issue of whether 
the veteran filed a timely appeal as to the claim.  



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1982 to March 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which granted 
entitlement to service connection for schizophrenia, paranoid 
type, and assigned a 30 percent disability rating, effective 
September 11, 1998.  Thereafter, a 70 percent evaluation was 
granted in a November 1999 rating action, effective 
retroactively from September 11, 1998.

This case was previously before the Board in August 2003, at 
which time both the claims of entitlement to an evaluation in 
excess for 70 percent for schizophrenia and entitlement to an 
effective date prior to September 11, 1998, for the grant of 
entitlement to service connection for schizophrenia, were 
remanded.  

In a March 2005 rating decision, the RO granted a 100 percent 
evaluation for schizophrenia, paranoid type, from September 
11, 1998.  Accordingly, the veteran has been assigned the 
highest available schedular evaluation, from the initial date 
of the grant of service connection, and that claim is 
therefore resolved.  The disposition of the remaining claim, 
for an earlier effective date, is addressed herein.  


FINDINGS OF FACT

1.  The veteran filed a timely NOD (August 1999) in response 
to a May 1999 rating action initially granting service 
connection for schizophrenia with a 30 percent evaluation; 
assigning an effective date of September 11, 1998.  A 
statement of the case (SOC) was issued on March 10, 2005, 
regarding the effective date claim.

2.  Subsequent to the SOC issued in March 2005, the veteran 
did not file any substantive appeal or request an extension 
of the filing period. 


CONCLUSION OF LAW

The veteran failed to submit a timely substantive appeal 
regarding the claim of entitlement to an effective date prior 
to September 11, 1998, for the grant of entitlement to 
service connection for schizophrenia, paranoid type; 
therefore, the Board has no jurisdiction over this matter, 
and the appeal must be dismissed.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.   Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

Under the circumstances of this case, where the appellant has 
not complied with the legal requirement for perfecting an 
appeal, and has not identified any evidence which might serve 
to rebut that fact, the Board finds that further development 
pursuant to the provisions of the VCAA is not warranted, as 
no reasonable possibility exists that such assistance would 
aid in substantiating the appellant's claim.  VCAA § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C.A. 
§ 5103A(a)(2)); Wensch v. Principi, 15 Vet. App. 362, 367-68 
(2001).  Accordingly, no further analysis pertaining to the 
duty to assist and notify is necessary in this case, as will 
be further explained herein.  

II.  Factual Background

In September 1998, the RO received the veteran's service 
connection claim for a psychiatric disorder.  In a May 1999 
decision, the RO granted service connection for paranoid 
psychosis, for which a 30 percent evaluation was assigned 
effective from September 11, 1998, which is the date on which 
the veteran's original claim was received by the RO.  Shortly 
thereafter, in an August 1999 rating decision, the RO awarded 
an increased evaluation of 50 percent, also effective 
September 1998.  In August 1999, the veteran expressed 
disagreement with the assigned disability evaluation and 
effective date.  

Subsequently, in a November 1999 rating decision, the RO 
awarded an increased evaluation of 70 percent, effective from 
September 1998.  The RO issued a Statement of the Case (SOC) 
in November 1999 pertaining to the increased rating claim.  
The veteran perfected an appeal regarding the disability 
rating assigned for schizophrenia in January 2000.  

In a February 2001 decision, the Board denied the veteran's 
claim of entitlement to an evaluation in excess of 70 percent 
for schizophrenia, paranoid type.  The veteran subsequently 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a May 2002 Memorandum 
Decision, the Court vacated the Board's February 2001 
decision, and remanded the claim of entitlement to an 
evaluation in excess of 70 percent for schizophrenia.

In the May 2002 Memorandum Decision, the Court also 
determined that, in an August 1999 letter, the veteran had 
expressed disagreement as to the effective date assigned for 
the award of service connection for schizophrenia, paranoid 
type.  The Court concluded that, because an SOC had not been 
issued with respect to this issue, the claim was not 
perfected for appellate review and therefore should have been 
remanded to the RO.  See Manlincon v. West, 12 Vet. App. 238, 
240-241 (1999).  In August 2003, the Board remanded the case 
with instructions consistent with the aforementioned reasons 
identified by the Court.

In a March 2005 rating decision, the RO granted a 100 percent 
evaluation for schizophrenia, paranoid type, effective from 
September 11, 1998.  That claim is therefore resolved, 
inasmuch as the veteran was awarded the highest available 
schedular evaluation for his psychiatric disorder.  

The RO also issued a Statement of the Case pertaining to the 
claim for an earlier effective date, in March 2005.  The SOC 
was accompanied by a March 10, 2005, cover letter from the RO 
to the veteran, explaining that he had 60 days in which to 
perfect his appeal, or it would be closed.  The veteran was 
also advised that, if he needed more time to file the appeal, 
he should file for an extension before the expiration of the 
time limit for filing the appeal.  A VA Form 9 (Appeal to the 
Board of Veterans' Appeals) was enclosed for the veteran's 
use if he so desired.  Subsequently, no substantive appeal 
was filed, and no extension of time was requested.  In fact, 
the file contains no correspondence or indication of contact 
from the veteran subsequent to March 10, 2005.

III.  Applicable Law and Regulations/Analysis

The U.S. Court of Appeals for Veterans Claims has held that 
the formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme that 
requires the filing of both a notice of disagreement and a 
formal appeal.  When an appellant fails to file a timely 
appeal, and does not request an extension of time in writing 
before the expiration of time for the filing of the 
substantive appeal, he or she is statutorily barred from 
appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108.  Under 38 U.S.C.A. § 
7105(d)(3), questions as to timeliness or adequacy of 
response shall be determined by the Board.

Pursuant to 38 U.S.C.A. § 7105(a), a request for appellate 
review by the Board of a decision by the RO is initiated by 
an NOD and completed by a substantive appeal after an SOC has 
been furnished.  See 38 C.F.R. § 20.200.


A substantive appeal consists of a properly completed VA Form 
9 (Appeal to Board of Veterans' Appeals) or correspondence 
containing the necessary information.  If the SOC and any 
prior SSOC addressed several issues, the substantive appeal 
must either indicate that an appeal is being perfected as to 
all of those issues or must specifically identify the issues 
being appealed.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination being appealed.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take in order to perfect an appeal.  38 U.S.C.A. § 
7105(a); 38 C.F.R. § 20.202.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the SOC 
to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b).  The date of 
mailing of the letter of notification will be presumed to be 
same as the date of that letter, for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.  Notice for VA purposes is a written 
notice sent to the claimant's latest address of record.  38 
C.F.R. § 3.1(q).

Having reviewed the complete record, the Board finds that the 
veteran failed to perfect his appeal with regard to his claim 
of entitlement to an effective date prior to September 11, 
1998, for the grant of entitlement to service connection for 
schizophrenia, paranoid type.  By statute and regulation, an 
appeal must be perfected within one year of the date of 
notice of the initial adverse rating or within 60 days after 
the issuance of an SOC, whichever period ends later.  Based 
upon the RO's date of mailing (May 26, 1999) of the rating 
decision initially granting service connection and assigning 
a 30 percent evaluation for schizophrenia effective from 
September 11, 1998, one year from the date of notice of that 
rating decision fell in May 2000.  However, inasmuch as no 
SOC was issued until March 2005 (mailed to the veteran on 
March 10, 2005), 60 days from that issuance fell in May 2005.  




There was no substantive appeal filed by the veteran 
subsequent to the March 2005 SOC, nor did he file a request 
for a filing extension.  The Board has reviewed the record in 
this case and has not identified any document filed within 
the requisite period that can be construed as a timely 
substantive appeal as to the claim for an earlier effective 
date.  Furthermore, although the Board is inclined to regard 
oral testimony at a recorded hearing as sufficient to 
constitute a substantive appeal, the veteran did not testify 
at any hearing in support of his claim.  See e.g.,Tomlin v. 
Brown, 5 Vet. App. 355, 357-58 (1993) (holding that testimony 
at a hearing, once reduced to writing, can be construed as an 
NOD).

The evidence reflects that the appellant was advised of the 
necessity to file his appeal within one year from the date of 
notice of the initial denial or 60 days after the date of the 
statement of the case, and he was also advised of what was 
required of him if he needed more time to do so.  The veteran 
was further advised that his case would be closed if there 
were no response from him within the applicable time period.  
The veteran did comply with appellate procedures to the 
extent of filing timely NOD (August 1999) regarding the 
effective date claim, but did not comply with the required 
procedure for perfecting his appeal after his receipt of the 
March 2005 SOC, as instructed by the March 10, 2005, 
transmittal letter that accompanied the SOC.

VA regulations set forth specific requirements for perfecting 
an appeal to the Board, and any request for an extension of 
the period for filing a substantive appeal must be in writing 
and must be made prior to expiration of the time limit for 
filing the substantive appeal or other response to the SOC.  
See 38 C.F.R. § 20.303.  Any request for an extension of time 
to file the appeal in this case as to the effective date 
issue would have to have been filed within 60 days after 
March 10, 2005.  There is no evidence of record, nor has it 
been contended, that the appellant ever requested an 
extension of time to file his substantive appeal.


Therefore, because the appellant has not complied with the 
legal requirement for perfecting an appeal, the law is 
dispositive of the issue and the appeal as to the effective 
date claim must be dismissed on that basis.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  As noted above, there is 
no submission from the veteran that could be reasonably 
construed to be a timely substantive appeal as to the 
effective date issue.  Thus, a timely substantive appeal not 
having been filed with regard to these issues, the appeal as 
to these matters has not been perfected, and it must be 
dismissed.


ORDER

The appellant did not file a timely substantive appeal 
regarding the claim of entitlement to an effective date prior 
to September 11, 1998, for the grant of entitlement to 
service connection for schizophrenia, paranoid type.  
Therefore, his appeal as to that issue is not properly before 
the Board for appellate review and is, accordingly, 
dismissed.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


